Citation Nr: 0515915	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  96-31 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for 
avascular necrosis, on appeal from an initial grant of 
service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a thromboembolectomy and fasciotomy of the 
left lower extremity.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a thoracostomy.

4.  Entitlement to an effective date earlier than March 14, 
1995, for the award of entitlement to special monthly 
compensation based upon the need for aid and attendance.

5.  Entitlement to an effective date earlier than July 20, 
1995, for the award of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for avascular necrosis of 
the right femoral head, the residuals of a thromboembolectomy 
and fasciotomy of the left lower extremity, and the residuals 
of a thoracostomy.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This decision granted entitlement 
to compensation under 38 U.S.C.A. § 1151 for:  

1) colostomy with mucous fistula, status post rectourethral 
fistula repair (100 percent disability rating assigned);
2) rectourethral fistula, status post colostomy placement 
(100 percent disability rating assigned); 
3) residuals of thromboembolectomy and fasciotomy of the left 
lower extremity (10 percent disability rating assigned); 
4) residuals of thoracostomy (noncompensable evaluation); and 
5) depression and post-traumatic stress disorder (PTSD) (100 
percent disability rating assigned).  

The decision also granted entitlement to special monthly 
compensation for housebound status (38 U.S.C.A. § 1114(s)) 
and denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for avascular necrosis of the "right" femoral head 
and entitlement to special monthly compensation for aid and 
attendance.

In April 1996, the veteran submitted a notice of disagreement 
requesting higher disability ratings and effective dates 
earlier than July 20, 1995, for the residuals of 
thromboembolectomy and fasciotomy of the left lower extremity 
and for the residuals of thoracostomy.  He also noted 
disagreement with the denial of entitlement to compensation 
for avascular necrosis of the "right" femoral head and 
special monthly compensation for aid and attendance.  
Additionally, he requested effective dates earlier than March 
14, 1995, for depression and PTSD, along with special monthly 
compensation for housebound status.

The RO granted entitlement to special monthly compensation 
based upon the loss of use of the left foot (38 U.S.C.A. § 
1114(k)) and denied entitlement to automotive or adaptive 
equipment via a May 1996 rating action.  The decision also 
noted the veteran had been found to be entitled to special 
monthly compensation for aid and attendance under 38 U.S.C.A. 
§ 1114(l); however, the disposition of special monthly 
compensation for housebound status under 38 U.S.C.A. § 
1114(s) was not addressed.

A statement of the case/rating decision of June 1996 noted 
that the RO had granted entitlement to special monthly 
compensation for aid and attendance, effective from March 14, 
1995, and granted entitlement to compensation under 1151 for 
avascular necrosis of the "left" femoral head, assigned an 
80 percent disability rating effective from July 20, 1995, 
and stated that the residuals of thromboembolectomy and 
fasciotomy of the left lower extremity were included in the 
disability rating for avascular necrosis of the "left" 
femoral head.  It was noted that a separate compensable 
rating for the residuals of thromboembolectomy and fasciotomy 
of the left lower extremity was prohibited by 38 C.F.R. § 
4.68.  The RO also continued the other disability ratings and 
effective dates on appeal as assigned in the previous rating 
decision.

The Board notes the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for avascular necrosis of the 
"right" femoral head was not addressed in the June 1996 
statement of the case and that the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for avascular necrosis 
of the "left" femoral head was not addressed in a previous 
rating decision.

In a June 1996, VA Form 9, the veteran expressed disagreement 
with the disability rating and effective date assigned for 
avascular necrosis of the "left" femoral head and, in 
essence, with the issue of entitlement to a separate 
compensable rating for the residuals of thromboembolectomy 
and fasciotomy of the left lower extremity.  He also 
expressed disagreement with the effective date assigned for 
the grant of special monthly compensation for aid and 
attendance.  He perfected his appeal as to the issues of 
entitlement to an increased (compensable) original disability 
rating for the residuals of thoracostomy and entitlement to 
an effective date earlier than March 14, 1995, for depression 
and PTSD, and special monthly compensation for housebound 
status.

The RO further found, in a December 1996 rating decision, 
that the May 1996 rating decision was clearly and 
unmistakably erroneous in granting entitlement to special 
monthly compensation under subsections (k) and (l) of 38 
U.S.C.A. § 1114.  The determination established entitlement 
to special monthly compensation under subsections (l) and (m) 
of 38 U.S.C.A. § 1114, effective from July 20, 1995.  The 
disposition of special monthly compensation for housebound 
status under 38 U.S.C.A. § 1114(s) claim was not addressed.  
The RO also granted entitlement to compensation under 38 
C.F.R. § 1151 for status post stent placement, right femoral 
graft, and right pseudoaneurysm - a 100 percent disability 
rating was assigned.

Then in January 1997 and April 2000, the RO issued 
supplemental statements of the case which continued an 80 
percent disability rating for avascular necrosis of the 
"left" femoral head, continued the other disability ratings 
and effective dates on appeal as assigned in the prior rating 
decisions, and continued the denial of a separate compensable 
rating for the residuals of thromboembolectomy and fasciotomy 
of the left lower extremity.

Subsequently, and in June 2000, the veteran submitted 
correspondence sufficient to perfect his appeal as to the 
issues of entitlement to an increased disability rating and 
earlier effective date for avascular necrosis of the "left" 
femoral head, entitlement to a separate compensable rating 
for the residuals of thromboembolectomy and fasciotomy of the 
left lower extremity, and entitlement to an earlier effective 
date for the grant of special monthly compensation for aid 
and attendance.

In December 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing was produced and has been included 
in the claims folder for review.  

The Board reviewed the veteran's claims and issued a 
Decision/Remand in May 2001.  In that action, the Board 
concluded that the evidence did not support the veteran's 
claim for an earlier effective date for the issues involving 
PTSD and depression.  With respect to the other issues, the 
Board remanded those issues back to the RO for the purpose of 
obtaining additional information.  It is noted that in that 
Decision/Remand, the Board referred back to the RO the issue 
of entitlement to special aid and attendance benefits based 
upon the need for a higher level of care.

As part of the Board's requested development, the Board asked 
that clarification occur as to whether:

1) entitlement to compensation had been established for 
avascular necrosis of the "left" or "right" femoral head; 
2) entitlement to compensation had not been established for 
avascular necrosis of the "right" femoral head, whether 
that issue has been adequately addressed in a statement of 
the case. 

Similarly, clarification was requested with respect to as to 
whether the veteran was receiving special monthly 
compensation under 38 U.S.C.A. § 1114(s), whether his appeal 
as to an earlier effective date for that benefit had been 
properly resolved, and, whether his appeal as to an earlier 
effective date for special monthly compensation for aid and 
attendance had been properly addressed in a statement of the 
case.  As such, the related issues of entitlement to a 
separate compensable rating for the residuals of 
thromboembolectomy and fasciotomy of the left lower extremity 
and entitlement to earlier effective dates was deferred. 

Hence, the appeal was returned to the RO for additional 
development.  The record reflects that since that remand, the 
RO issued two rating actions - one dated July 2004 and the 
other dated March 2005.  The first action granted the veteran 
special monthly compensation at a higher rate (the "M" 
rate).  It also corrected the disability involving avascular 
necrosis.  It corrected the RO's previous mistakes and noted 
that the disability involved the right femoral head, not the 
left femoral head.  The July 2004 rating decision 
additionally assigned compensable evaluations for the 
nonavascular necrosis disability evaluations on appeal.  The 
March 2005 granted entitlement to a variety of special 
monthly compensation benefits; however, it continued to deny 
the veteran's request for aid and attendance benefits based 
upon the need for a higher level of care.  The claim has 
since been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004) and 
VAOPGCPREC 7-2004.  A review of the veteran's massive claims 
folder indicates that a VCAA letter with respect to the 
issues now on appeal has never been provided to the veteran.  
Moreover, there is no indication from the claims folder that 
the RO has supplied to the veteran the information necessary 
for him to produce in order to prevail on his various claims.  
This has not been accomplished despite the fact that 
informational letters have been sent to the regional offices 
informing them of what information must be included in a VCAA 
letter.  See VBA Fast Letter 04-17, August 12, 2004.  In the 
absence of such prior notice, the Board finds that the case 
must be returned to the RO so that a new VCAA letter may be 
issued.   This must occur so that the VA will satisfy its 
duty under the VCAA to notify and assist the appellant with 
regards to the issues on appeal.  

Also, in the May 2001 Remand, the Board requested that the RO 
discuss whether the veteran should be assigned separate 
ratings for the residuals of a thromboembolectomy and 
fasciotomy of the left lower extremity.  Despite this 
request, the RO did not accomplish this task.  Instead, the 
RO did not make a determination, and notified the veteran of 
this nondetermination in the July 2004 Supplemental Statement 
of the Case.  Specifically, the RO wrote:

	. . . However, we do not find that 
further examination to elaborate on this 
is warranted, because no potential 
additional benefit is at issue.  A higher 
evaluation for this condition under the 
VA Rating Schedule, or additions of more 
complications from your 1987 radiation 
treatment, cannot possibly result in an 
increase in basic compensation benefits 
for you.  You already have a permanent 
100 percent evaluation for compensation 
purposes, as well as multiple 100 percent 
evaluations for separate and distinct 
conditions qualifying for compensation, 
that are used to increase the level of 
your special monthly compensation.  If 
the etiology of any medical problems 
which may entitle you to additional 
special monthly compensation ever comes 
into question, we will consider the 
relationship between those problems and 
your radiation therapy at that time.  

It is not enough for the RO to decline to issue a 
determination simply because the veteran will not receive 
additional benefits.  The RO has a duty to provide the 
veteran with an answer to his claim.  Because it has not done 
so, the claim must be returned.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
various claims; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  

More specifically, the RO must inform the 
veteran what he must do in order to 
prevail on his claims involving increased 
evaluations and earlier effective dates,  
and inform him of any information and 
evidence not of record (a) that is 
necessary to substantiate the claims, (b) 
that VA will seek to provide, and (c) 
that the claimant is expected to provide.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  

2.  Thereafter, the case should be 
reviewed by the RO.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case.  The 
RO is reminded that it must issue a 
determination on whether the veteran's 
disability involving the residuals of a 
thromboembolectomy and left lower 
extremity fasciotomy should be bifurcated 
before the claim is returned to the Board 
for review.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



